DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Tiep Nguyen on April 25, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. 
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification as filed on 12/06/2018, Paragraph [0010] is removed and paragraphs [0011] to [0134] are renumbered as [0010] to [0133] respectively.
Allowable Subject Matter
Claim 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not teach obtaining a first distance image acquired from a time of flight (TOF) sensor and a polarized image generated by calculating a degree of polarization for each pixel based on a plurality of images acquired from a plurality of cameras that receives linearly polarized light with different polarization directions, and executing a reliability acquisition process that includes calculating reliability according to a difference between a time of measuring a distance and a time of photographing the plurality of images for each pixel of the first distance image, and executing a distance acquisition process that includes calculating an output value of a distance from the TOF sensor to a subject for each pixel by using a second distance image calculated by weighting the reliability to a distance of each pixel of the first distance image, and a third distance image calculated by estimating a distance of each pixel based on the polarized image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.A./Examiner, Art Unit 3645        

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645